THOMAS, Judge,
dissenting.
I must respectfully dissent. The main opinion reverses the judgment terminating the parental rights of T.B. (“the mother”) on the ground that continued foster-care placement of the children until the return of J.B. (“the father”) from Guatemala was a viable alternative to the termination of the mother’s parental rights. I dissented from the reversal of the judgment terminating the father’s parental rights because I believed that the evidence supported a conclusion that the father had abandoned his children. See J.B. v. DeKalb County Dep’t of Human Res., 12 So.3d 100, 119 (Ala.Civ.App.2008) (Thomas, J., dissenting). Thus, I cannot agree with the main opinion that the juvenile court erred in failing to continue the children’s foster-care placement. I would therefore affirm the judgment of the juvenile court terminating the mother’s parental rights and, because I would uphold the termination of the parental rights of both parents, I would also affirm the judgments approving the adoption.